Ingraham, J. (concurring):
I concur in the affirmance of this order upon the ground that the case is not within section 820 of the Code of Civil Procedure, as no order can be granted under that section except upon service of notice upon the person sought to be substituted, which notice must be served within this State, the Code containing no provision for other than personal service of the notice upon the person sought to be substituted. If the defendant wished to be discharged from liability on paying the money into court it must be by a bill of interpleader to which Thurston, the party sought to be substituted, must be a party, and in that action on paying the amount due into court apply for an injunction restraining the further prosecution of this action. The fund then being in court the court could order substituted service upon the defendant and make such disposition of the fund as justice requires. If, in the interpleader action, the court, by substituted service, failed to acquire jurisdiction to dispose of the fund so as to bind Thurston by the judgment, Thurston could enforce his cause of action in New Jersey or elsewhere, but that is no concern of the plaintiff, as if Thurston did not appeal the plaintiff would be entitled to the money, but as this relief can only be obtained under section 820 of the Code where notice of the application has been served upon the party to be substituted as defendant in this State and as such notice has not been served upon such party, the court was right in refusing to give the defendant relief upon this application, leaving the defendant to commence an action of interpleader if so advised.
Order affirmed, with ten dollars costs and disbursements.